Citation Nr: 0507359	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 24, 2003?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967, and from October 1972 to April 1976.  For combat 
service in Vietnam he was awarded the Bronze Star with Combat 
"V."

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem, North 
Carolina Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In an April 2003 rating decision, 
the RO granted entitlement to service connection for PTSD, 
and assigned a 30 percent rating, effective from February 24, 
2003.  The veteran appealed.

In an April 2004 rating decision, the RO increased the rating 
to 50 percent, effective from October 30, 2003.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
addition, in a July 2004 statement, the veteran expressly 
continued his appeal of the ratings assigned for his PTSD.


FINDINGS OF FACT

1.  Since February 24, 2003, PTSD has been manifested by 
occupational and social impairment, with deficiencies in most 
areas.

2.  Since February 24, 2003, PTSD has not been manifested by 
total occupational and social impairment.


CONCLUSION OF LAW

From February 24, 2003, the veteran's PTSD meets the criteria 
for a 70 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In March 2001 and March 2003 letters, the 
RO provided the veteran with notice regarding such matters 
with regard to his claim for service connection with PTSD.  
In light of these notices, under binding precedential opinion 
VAGCPRECOP 08-03; 69 Fed. Reg . 25,180 (2004), VA has no duty 
under the VCAA to provide any further notice.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and VA treatment records have been 
associated with the claims files.  All available identified 
private treatment records have been obtained, and there is no 
indication that any pertinent evidence was not received.  The 
claimant had VA mental health examinations in January 2003 
and October 2003.  In the March 2003 letter, an August 2003 
statement of the case, and an April 2004 supplemental 
statement of the case, the RO advised the veteran what 
evidence VA had received.  

In VA's communications with the veteran regarding the PTSD 
service connection and rating issue, the RO did not 
specifically ask him to advise VA if there were any other 
information or evidence he considered relevant to his claim; 
nor did VA specifically notify him that he needed to submit 
all evidence in his possession.  Yet, these deficiencies go 
to the adequacy of any notice provided.  As noted above, VA's 
General Counsel has held that in cases such as this, no 
additional notice is required.

Additionally, to the extent that the lack of such notices, or 
any other omission, constitutes failure to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  VA's 
duties to notify and assist have been adequately fulfilled.

Ratings for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  He continued his appeal after 
the RO assigned a higher rating effective from a later date.  
The Board will consider the evidence for the entire period 
since the effective date of the grant of service connection, 
and will consider what ratings are warranted throughout that 
period.

The VA rating schedule includes a rating formula for mental 
disorders, including PTSD, see 38 C.F.R. § 4.130, which 
provides as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

38 C.F.R. § 4.130.

In 2003, VA mental health professionals first diagnosed the 
veteran as having PTSD.  The veteran has not had treatment 
for PTSD.  Three mental health evaluations performed in 2003 
provide information about the manifestations of the veteran's 
PTSD.

In a January 2003 social worker's PTSD evaluation the veteran 
reported having intrusive, distressing recollections of 
traumatic events from his Vietnam service.  He indicated that 
he had guilt feelings, frequent nightmares, sleep 
disturbances, and irritability.  He reported flashbacks, 
hypervigilance, being easily startled, depression, difficulty 
concentrating, as well as avoiding and numbing symptoms.  The 
veteran described actively trying to avoid recalling his 
Vietnam combat service, and the examiner noted severe amnesia 
for traumatic events.  He described feelings of detachment 
and estrangement from others.  He stated that psychological 
distress was sometimes accompanied by physical reactions, 
such as sweating, and striking out in his sleep.  The veteran 
reported that some of those symptoms had occurred daily 
during some periods in the past, but over the last month had 
occurred more like one or two times per week.

The veteran reported having moderate feelings of detachment 
or estrangement from others.  He indicated that he had 
married in 2000, and that he lived with his wife.  He 
described himself as a loner.  He stated that he had a small 
number of friends, and that he attended church with his wife.  
He indicated that two years earlier he had retired on 
disability, and that his longest job had been as a 
firefighter.  He indicated that before retirement he had quit 
jobs due to problems dealing with stress.  The examiner found 
that the veteran suffered from moderate depression, and that 
there was no evidence of suicidal ideation.  The examiner 
found that the veteran's PTSD symptoms had a moderate impact 
on his social and occupational functioning.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.

In June 2003, John C. Lindgren, M.D., a board certified 
psychiatrist, evaluated the veteran.  The veteran reported 
daily intrusive thoughts, distressing dreams, an inability to 
recall certain aspects of in-service events, frequent 
flashbacks, recall problems, a restricted affect, an 
exaggerated startle response, and chronic daily sleep 
disturbance.  He related having irritability, feeling 
detached from others, difficulty concentrating, and 
hypervigilance.  He also reported visual hallucinations, 
illusions, and nightmares.  He discussed preferring to keep 
to himself, and not interact with others.  Mental status 
examination was notable for a congruent affect and a linear 
thought process.  There were no current hallucinations or 
delusions.  The veteran was oriented, and his judgment and 
insight were fair to good.  Dr. Lindgren found that the 
veteran was unable to sustain work relationships or social 
relationships because of his PTSD.  Dr. Lindgren opined that 
the veteran was unemployable as a result of his PTSD, and he 
assigned a GAF score of 35.

At an October 2003 VA PTSD review examination conducted by a 
psychiatrist, the veteran related that the severity of his 
PTSD symptoms had varied over time.  He stated that he was 
anxious, short-tempered, hypervigilant, and easily startled.  
He reported having nightmares, some intrusive thoughts, and 
trouble sleeping.  He indicated that he lived with his wife, 
and that he did chores around the house.  He reported that he 
was uncomfortable around crowds, and avoided being in them.  
He denied panic attacks and any prior attempt at suicide.  
There was no indication of delusions or hallucinations.  On 
examination the veteran was oriented, alert and cooperative.  
There was no looseness of association, or flight of ideas.  
Homicidal and suicidal ideation were denied.  There was no 
impairment of thought process or concentration.  His memory 
was good.  The examiner found that the veteran's PTSD 
symptoms produced moderately serious impairment of 
psychosocial functioning.  The examiner concluded that the 
veteran's PTSD interfered with his ability to establish and 
maintain physical and sedentary employment, but did not 
preclude employment.  The examiner assigned a GAF score of 
52.

After considering all of the evidence of record, including 
particularly the above referenced examinations, the Board 
finds that the appellant's PTSD warrants a 70 percent 
evaluation.  In this regard, the Board initially finds that 
the January 2003 VA examination is of limited probative value 
because it was conducted by a social worker rather than a 
psychiatrist or a psychologist.  Second, it is evident that 
PTSD is productive of feelings of detachment or estrangement, 
nightmares, hypervigilence, and concentration difficulties.  
The veteran's disability has produced significant social 
impairment, and one psychiatrist has found that the veteran 
is unable to work.  

Still, while record does show occupational and social 
impairment, with deficiencies in most areas, the 
preponderance of the evidence is against finding total 
occupational and social impairment.  In this regard, there is 
no evidence of a gross impairment in the veteran's thought 
processes or communication.  Persistent delusions or 
hallucinations are not shown, there is no evidence of grossly 
inappropriate behavior, and no evidence that the appellant is 
in persistent danger of hurting himself or others.  Finally, 
there is no evidence that he cannot maintain minimal personal 
hygiene, that the veteran is disoriented to time or place, or 
that he suffers from a memory loss for names of close 
relatives, own occupation, or own name.  

Therefore, the Board grants a 70 percent rating under the 
doctrine of reasonable doubt but denies a 100 percent 
evaluation.


ORDER

A 70 percent rating for PTSD, from February 24, 2003, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


